Case 19-30283-hdh11 Doc 197 Filed 04/04/19                            Entered 04/04/19 08:56:04        Page 1 of 5



    Daniel B. Prieto, State Bar No. 24048744                      Thomas R. Califano (admitted pro hac vice)
    dan.prieto@dlapiper.com                                       thomas.califano@dlapiper.com
    DLA Piper LLP (US)                                            DLA Piper LLP (US)
    1900 North Pearl Street, Suite 2200                           1251 Avenue of the Americas
    Dallas, Texas 75201                                           New York, New York 10020-1104
    Tel: (214) 743-4500                                           Tel: (212) 335-4500
    Fax: (214) 743-4545                                            Fax: (212) 335-4501

                                                                  Rachel Nanes (admitted pro hac vice)
    PROPOSED COUNSEL FOR THE DEBTOR                               rachel.nanes@dlapiper.com
                                                                  DLA Piper LLP (US)
                                                                  200 South Biscayne Boulevard, Suite 2500
                                                                  Miami, Florida 33131
                                                                  Tel: (305) 423-8563
                                                                  Fax: (305) 675-8206

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

    In re:                                                    §
                                                              §          CHAPTER 11
    MAYFLOWER COMMUNITIES, INC.1                              §
                                                              §          CASE NO. 19-30283 (HDH)
                                Debtor.

                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON APRIL 5, 2019 AT 10:00 A.M. (CST)

UNCONTESTED MATTERS:

1.           Debtor’s Motion for Entry of Orders (I) Approving Bid Procedures, (II) Authorizing the
             Debtor to Offer Certain Bid Protections to Stalking Horse, (III) Approving Procedures
             for the Assumption and Assignment of Certain Executory Contracts and Unexpired
             Leases, (IV) Authorizing (A) the Sale of the Debtor’s Assets Free and Clear of All Liens,
             Claims, Interests and Encumbrances, and (B) the Assumption and Assignment of Certain
             Executory Contracts and Unexpired Leases, (V) Approving the Forms of Notices Related
             to the Sale, and (VI) Granting Related Relief [Docket No. 164].

                       Related Documents:

                           •    Notice of Filing of Proposed Term Sheet [Docket No. 134];




1
             The last four digits of the Debtor’s federal tax identification number are 6350.

                                                              1
Case 19-30283-hdh11 Doc 197 Filed 04/04/19        Entered 04/04/19 08:56:04        Page 2 of 5



                 •   Motion of the Debtor for Entry of an Order (I) Approving the Settlement
                     and Compromise Between the Debtor and UMB Bank, N.A., as Trustee;
                     and (II) Granting Related Relief [Docket No. 139]; and

                 •   Motion for Expedited Consideration of Debtor’s Motion for Entry of Orders
                     (I) Approving Bid Procedures, (II) Authorizing the Debtor to Offer Certain
                     Bid Protections to Stalking Horse, (III) Approving Procedures for the
                     Assumption and Assignment of Certain Executory Contracts and
                     Unexpired Leases, (IV) Authorizing (A) the Sale of the Debtor’s Assets
                     Free and Clear of All Liens, Claims, Interests and Encumbrances, and (B)
                     the Assumption and Assignment of Certain Executory Contracts and
                     Unexpired Leases, (V) Approving the Forms of Notices Related to the
                     Sale, and (VI) Granting Related Relief [Docket No. 168]; and

                 •   Stipulation Extending the Official Residents’ Committee’s Deadline to
                     Respond to the Debtor’s Bid Procedure Motion [Docket No. 196].

             Responses Received: None.

             Status: The Debtor has entered into a stipulation with the Official Residents’
             Committee (the “Committee”) extending the Committee’s deadline to file an
             objection to the Debtor’s Bid Procedures Motion to 4:00 p.m. (CST) on April 4,
             2019. See Docket No. 196. The Debtor intends to go forward with its Bid
             Procedures Motion.

2.    Motion of the Debtor for Entry of an Order Excusing the Debtor’s Residents from Filing
      Proofs of Claim Pending the Outcome of the Debtor’s Sale [Docket No. 170].

             Related Documents:

                •    Notice of Filing of Proposed Term Sheet [Docket No. 134];

                •    Motion of the Debtor for Entry of an Order (I) Approving the Settlement
                     and Compromise Between the Debtor and UMB Bank, N.A., as Trustee;
                     and (II) Granting Related Relief [Docket No. 139]; and

                •    Motion for Expedited Consideration of Debtor’s Motion for Entry of an
                     Order Excusing the Debtor’s Residents from Filing Proofs of Claim
                     Pending the Outcome of the Debtor’s Sale [Docket No. 171].

             Responses Received: None.

             Status: This matter is going forward as an uncontested matter.



                                             2
Case 19-30283-hdh11 Doc 197 Filed 04/04/19        Entered 04/04/19 08:56:04        Page 3 of 5



CONTESTED MATTERS:

3.    Motion of Debtor for an Order Authorizing the Use of the Debtor's Cash
      [Docket No. 17].

            Related Documents:

                •   Initial Interim Order (1) Authorizing the Use of Cash and (2) Providing
                    Adequate Protection [Docket No. 64];

                •   Agreed Amendment to Initial Interim Order (1) Authorizing the Use of Cash
                    and (2) Providing Adequate Protection [Docket No. 101]; and

                •   Second Agreed Amendment to Initial Interim Order (1) Authorizing the Use
                    of Cash and (2) Providing Adequate Protection [Docket No. 138].

            Responses Received:

                •   Limited Objection of UMB Bank, N.A. to Debtor’s First Day Motions
                    [Docket No. 27]; and

                •   Official Residents’ Committee’s Limited Objection to Motion of Debtor for
                    an Order Authorizing the Use of the Debtor’s Cash [Docket No. 121].

            Status: As reflected in the Motion of the Debtor for Entry of an Order (I)
            Approving the Settlement and Compromise Between the Debtor and UMB Bank,
            N.A., as Trustee; and (II) Granting Related Relief [Docket No. 139] (the “9019
            Motion”), the Debtor and UMB Bank, N.A. (the “Bond Trustee”) have reached an
            agreement that resolves several disputes between the parties. If the 9019 Motion is
            granted by the Court, the Debtor and Bond Trustee have agreed to the form of a
            cash collateral order that is attached to the 9019 Motion. If the 9019 Motion is not
            granted, the Debtor will request that this matter go forward as a status conference.

4.    Motion of UMB Bank, N.A., as Trustee, to Transfer Venue of Bankruptcy Case to
      Southern District of Indiana [Docket No. 52].

            Related Documents:

                •   Memorandum of Law in Support of Motion of UMB Bank, N.A., as Trustee,
                    to Transfer Venue of Bankruptcy Case to Southern District of Indiana
                    [Docket No. 53];




                                             3
Case 19-30283-hdh11 Doc 197 Filed 04/04/19        Entered 04/04/19 08:56:04        Page 4 of 5



                •   Supplement to Memorandum of Law in Support of Motion of UMB Bank,
                    N.A., as Trustee, to Transfer Venue of Bankruptcy Case to Southern District
                    of Indiana [Docket No. 62];

                •   Agreed Order on Stipulation Regarding Extension of the Official Residents’
                    Committee’s Response Deadline to UMB Bank, N.A.’s Motion to Transfer
                    Venue of Case to the Southern District of Indiana and Deadline for UMB
                    Bank, N.A. to File Reply [Docket No. 119];

                •   Joint Motion of the Debtor and the Trustee for Continuance of Hearing on
                    Motion of UMB Bank, N.A., as Trustee, to Transfer Venue of Bankruptcy
                    Case to Southern District of Indiana [Docket No. 126]; and

                •   Order Granting Continuance of Hearing on Motion of UMB Bank, N.A., as
                    Trustee, to Transfer Venue of Bankruptcy Case to Southern District of
                    Indiana [Docket No. 131].

            Responses Received:

                •   Debtor’s Objection to Motion to Transfer Venue [Docket No. 113].

            Status: As reflected in the 9019 Motion, the Debtor and Bond Trustee have
            reached an agreement that resolves several disputes between the parties with respect
            to, among other things, the proper venue for this chapter 11 case. If the 9019
            Motion is granted by the Court, the Bond Trustee has agreed to withdraw this
            motion. If the 9019 Motion is not granted, the Debtor will request that this matter
            go forward as a status conference.

5.    Motion of the Debtor for Entry of an Order (I) Approving the Settlement and
      Compromise Between the Debtor and UMB Bank, N.A., as Trustee; and (II) Granting
      Related Relief [Docket No. 139].

             Related Documents:

                •   Notice of Filing of Proposed Term Sheet [Docket No. 134];

                •   Motion for Expedited Consideration of Debtor’s Motion for Entry of Orders
                    (I) Approving Bid Procedures, (II) Authorizing the Debtor to Offer Certain
                    Bid Protections to Stalking Horse, (III) Approving Procedures for the
                    Assumption and Assignment of Certain Executory Contracts and Unexpired
                    Leases, (IV) Authorizing (A) the Sale of the Debtor’s Assets Free and Clear
                    of All Liens, Claims, Interests and Encumbrances, and (B) the Assumption
                    and Assignment of Certain Executory Contracts and Unexpired Leases, (V)
                    Approving the Forms of Notices Related to the Sale, and (VI) Granting
                    Related Relief [Docket 168].

                                             4
Case 19-30283-hdh11 Doc 197 Filed 04/04/19           Entered 04/04/19 08:56:04    Page 5 of 5



              Responses Received:

                 •     Official Residents’ Committee’s Objection to Motion of the Debtor for
                       Entry of an Order (I) Approving the Settlement and Compromise Between
                       the Debtor and UMB Bank, N.A., as Trustee; and (II) Granting Related
                       Relief [Docket No. 182].

              Status: This matter is going forward as a contested matter.

Dated: April 4, 2019
Dallas, Texas                              DLA PIPER LLP (US)

                                           By: /s/ Daniel B. Prieto
                                           Daniel B. Prieto, State Bar No. 24048744
                                           dan.prieto@dlapiper.com
                                           DLA Piper LLP (US)
                                           1900 North Pearl Street, Suite 2200
                                           Dallas, Texas 75201
                                           Tel: (214) 743-4500
                                           Fax: (214) 743-4545

                                           - and -

                                           Thomas R. Califano (admitted pro hac vice)
                                           thomas.califano@dlapiper.com
                                           DLA Piper LLP (US)
                                           1251 Avenue of the Americas
                                           New York, New York 10020-1104
                                           Tel: (212) 335-4500
                                           Fax: (212) 335-4501

                                           - and –

                                           Rachel Nanes (admitted pro hac vice)
                                           rachel.nanes@dlapiper.com
                                           DLA Piper LLP (US)
                                           200 South Biscayne Boulevard, Suite 2500
                                           Miami, Florida 33131
                                           Tel: (305) 423-8563
                                           Fax: (305) 675-8206

                                           Proposed Counsel for the Debtor




                                              5
